DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding the information disclosure statement filed 26 May 2020, Examiner has crossed through and corrected the first foreign document number from “CN 11001569” to --CN 110001569--.

Specification
The disclosure is objected to because of the following informalities.  Examiner suggests the changes below:
“to prevent no material to be remain on the canopy” be rephrased for clarity (paragraph 0004);
the parenthesis be removed from “canopy (40” so as to read --canopy 40-- (paragraph 0027).  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  Examiner suggests changing “the arm” to --the arm of the second support structure-- (line 5).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, it is unclear what component is “defined by a front edge, a rear edge opposite the front edge, a first side edge, and a second side edge opposite the first side edge” (lines 2-4).  Clarification and rephrasing are required.
In regards to claim 15, it is unclear what component is “defined by a front edge, a rear edge opposite the front edge, a first side edge, and a second side edge opposite the first side edge” (lines 2-4).  Clarification and rephrasing are required.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “concave shape” in claim 15 is used by the claim to mean “down-facing concave shape,” while the accepted meaning is “rounded inward like the inside of a bowl”. The term is indefinite because the specification does not clearly redefine the term.  The term “concave” without being modified by the phrase “down-facing” implies the opposite direction of flexion.  Examiner suggests rephrasing to read --down-facing concave shape--, as has been set forth in claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2013/0234468).
In regards to claims 1-3 and 5-7, Hall discloses an off-highway rear haul truck (paragraph 0059) comprising:
(claim 1) a frame (including vehicle back frame; paragraph 0059);
a dump body (tray #10) configured to be operatively coupled to the frame (paragraph 0059);
the dump body (#10) including:
a front wall (including front wall portion #18, front upper beam #26, and/or plate #62);
a self-supporting corrugated canopy (including corrugated plate section #82 of canopy #12) having a front edge (#112), a rear edge (#114) opposite the front edge, a first side edge (#110 on one side), and a second side edge (#110 on opposite side) opposite the first side edge, the self-supporting corrugated canopy extending from a top portion of the front wall (#18, 26, and/or 62; figures 1-16);
wherein the self-supporting corrugated canopy (#82) has a down-facing concave shape in a front sectional view (figures 13, 14; paragraph 0106), with a pair of upward-projecting peaks (two adjacent peaks of corrugated plate section #82) spaced from each other in a transverse direction by a single valley (valley between two adjacent peaks; figures 13, 14), a first plurality of steps between a first one of the peaks and the first side edge (#110 on one side; figures 13, 14), and a second plurality of steps between a second one of the peaks and the second side edge (#110 on opposite side; figures 13, 14);
wherein the peaks (two adjacent peaks of corrugated plate section #82) are symmetrical and run parallel to each other from a front portion of the front edge (#112) of the self-supporting corrugated canopy (#82) to a rear portion of the self-supporting corrugated canopy (figures 13, 14);
(claim 2) wherein the single valley (valley between two adjacent peaks) is entirely flat between bases of the peaks (two adjacent peaks of corrugated plate section #82; figures 13, 14);
(claim 3) a support structure (including plate #62, plate #64, and/or frame member #80) connecting the rear edge (#114) of the self-supporting corrugated canopy (#82) to the front wall (#18, 26, and/or 62; figures 1-16);
(claim 5) wherein the front edge (#112) of the self-supporting corrugated canopy (#82) has an upstanding headboard (#100; paragraphs 0092-0098, 0120-0121; figures 1-16);
(claim 6) wherein a transverse distance of the single valley (valley between two adjacent peaks) between the peaks (two adjacent peaks of corrugated plate section #82) is less than a transverse distance from each of the peaks to a closest one of the first side edge (#110 on one side) or the second side edge (#110 on opposite side) in a plan view of the self-supporting corrugated canopy (#82; figures 13, 14);
(claim 7) wherein each of the peaks (two adjacent peaks of corrugated plate section #82) defines a void on an underside of the self-supporting corrugated canopy (#82; figures 13, 14).
In regards to claims 8-9 and 11-14, Hall discloses a canopy system (canopy #12) for a dump body (tray #10) comprising:
(claim 8) a deck (plate section #82) having a length and a width greater in dimension that the length defined by a front edge (#112), a rear edge (#114) opposite the front edge, a first side edge (#110 on one side), and a second side edge (#110 on opposite side) opposite the first side edge (figures 1-16);
wherein the deck (#82) defines an upper surface and a lower surface opposite the upper surface (figures 1-16);
wherein in a front plan view the deck (#82) defines a down-facing concave shape (figures 13, 14; paragraph 0106), with a flat center portion (valley between two central adjacent peaks) and stepped portions (corrugated portions) between the flat center portion and the first and second side edges (#110; figures 13, 14);
wherein the deck (#82) is without any transversely extending support structures on the upper surface and/or on the lower surface (figures 13, 14);
(claim 9) wherein the upper surface forms a pair of ridges (two adjacent central peaks), each ridge extending in a length-wise direction (front-rear direction), and the flat center portion (valley between the two central adjacent peaks) being between the ridges (figures 1-16);
 (claim 11) wherein the front edge (#112) of the deck (#82) has an upstanding headboard (#100) extending therefrom (paragraphs 0092-0098, 0120-0121; figures 1-16);
(claim 12) wherein the deck (#82) is without any transversely extending support structures on the lower surface (figures 13, 14);
(claim 13) a first support structure (one side of frame member #80) having an arm (#86) fixed to the first side edge (#110 on one side) of the deck (#82) and a leg (extension #92) that extends downward from the arm (figures 1-16; paragraphs 0083-0121);
a second support structure (opposite side of frame member #80) having an arm (#86) fixed to the second side edge (#110 on opposite side) of the deck (#82) and a leg (#92) that extends downward from the arm (figures 1-16; paragraphs 0083-0121);
(claim 14) a transverse support structure (including plate #62, plate #64, and/or frame member #80) provided at the rear edge (#114) of the deck (#82) and adapted to interface with a front wall (including front wall portion #18, front upper beam #26, and/or plate #62) of the dump body (#10; figures 1-16).
In regards to claims 15-19, Hall discloses a canopy (#12) of a dump body (tray #10) for a truck comprising:
(claim 15) a deck (plate section #82) having a length and a width greater in dimension that the length defined by a front edge (#112), a rear edge (#114) opposite the front edge, a first side edge (#110 on one side), and a second side edge (#110 on opposite side) opposite the first side edge (figures 1-16);
wherein the deck (#82) defines an upper surface and a lower surface opposite the upper surface (figures 1-16);
wherein in a front sectional view the deck (#82) defines a concave shape (figures 13, 14; paragraph 0106), with a center portion and stepped portions (corrugated portions) between the center portion and the first and second side edges (#110; figures 13, 14);
(claim 16) wherein the upper surface forms at least one ridge (raised part of center corrugated portions) in the center portion, each at least one ridge extending in a lengthwise direction of the deck (#82; figures 1-16);
(claim 17) wherein the lower surface forms at least one void (underside of raised part of center corrugated portions) in respective correspondence with the at least one ridge (figures 13, 14);
(claim 18) wherein each at least one ridge (raised part of center corrugated portions) extends from at or about at the front edge (#112) of the deck (#82) to at or about at the rear edge (#114) of the deck (figures 1-16);
wherein the upper surface forms two of the ridges (raised part of two center corrugated portions; figures 13, 14);
wherein the upper surface defines a flat area (valley between raised part of two center corrugated portions) between the two ridges (figures 13, 14);
(claim 19) wherein the deck (#82) is without any transversely extending support structures on the upper surface and/or on the lower surface (figures 13, 14).

Claim(s) 8-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amico et al. (US 2007/0046068).
In regards to claims 8-12, D’Amico et al. discloses a canopy system (including canopy #12) for a dump body (#1) comprising:
(claim 8) a deck (main portion of canopy #12) having a length and a width greater in dimension that the length defined by a front edge, a rear edge opposite the front edge, a first side edge, and a second side edge opposite the first side edge (figures 1-9);
wherein the deck (#12) defines an upper surface and a lower surface opposite the upper surface (figures 1-9);
wherein in a front plan view the deck (#12) defines a down-facing concave shape, with a flat center portion (flat center portion of #12) and stepped portions (sloped sides #13) between the flat center portion and the first and second side edges (figures 1-8);
wherein the deck (#12) is without any transversely extending support structures on the upper surface and/or on the lower surface (figures 1-9);
(claim 9) wherein the upper surface forms a pair of ridges (ridges between flat center portion of #12 and sloped sides #13), each ridge extending in a length-wise direction, and the flat center portion being between the ridges (figures 1-8);
(claim 10) wherein respective angles of decline for the stepped portions (sloped sides #13) increase toward the first edge or the second edge (figures 1-8);
(claim 11) wherein the front edge of the deck (#12) has an upstanding headboard (spill guard #16) extending therefrom (figures 1-9; paragraphs 0054, 0059, 0062);
(claim 12) wherein the deck (#12) is without any transversely extending support structures on the lower surface (figures 1-9).
In regards to claims 15-20, D’Amico et al. discloses a canopy (#12) of a dump body (#1) for a truck (including chassis #2) comprising:
(claim 15) a deck (main portion of canopy #12) having a length and a width greater in dimension that the length defined by a front edge, a rear edge opposite the front edge, a first side edge, and a second side edge opposite the first side edge (figures 1-9);
wherein the deck (#12) defines an upper surface and a lower surface opposite the upper surface (figures 1-9);
wherein in a front sectional view the deck (#12) defines a concave shape, with a center portion (center portion of #12) and stepped portions (sloped sides #13) between the center portion and the first and second side edges (figures 1-9);
(claim 16) wherein the upper surface forms at least one ridge (peaked center #14, ridges between center portion of #12 and sloped sides #13, and/or ridges between sloped sides #13) in the center portion, each at least one ridge extending in a lengthwise direction of the deck (#12; figures 1-9);
(claim 17) wherein the lower surface forms at least one void (underside of peaked center #14, ridges between center portion of #12 and sloped sides #13, and/or ridges between sloped sides #13) in respective correspondence with the at least one ridge (figures 1-9);
(claim 18) wherein each at least one ridge (peaked center #14, ridges between center portion of #12 and sloped sides #13, and/or ridges between sloped sides #13) extends from at or about at the front edge of the deck (#12) to at or about at the rear edge of the deck (figures 1-9);
wherein the upper surface forms two of the ridges (sloped sides #13 on opposite sides of flat center portion of #12; figures 1-8);
wherein the upper surface defines a flat area (flat center portion of #12 between sloped sides #13) between the two ridges (figures 1-8);
(claim 19) wherein the deck (#12) is without any transversely extending support structures on the upper surface and/or on the lower surface (figures 1-9);
(claim 20) wherein respective angles of decline for the stepped portions (#13) increase toward the first edge or the second edge (figure 9; paragraph 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2013/0234468).  In regards to claim 4, Hall discloses a first support structure (extension #92 on arm member #86 on one side) extending from the front wall (#18, 26, and/or 62) at a first side edge of the front wall (figures 1-16; paragraphs 0085-0105), and a second support structure (extension #92 on arm member #86 on opposite side) extending from the front wall at a second side edge of the front wall opposite the first side edge (figures 1-16; paragraphs 0085-0105), wherein the first support structure is detachably fixed to the first side edge (#110 on one side) of the self-supporting corrugated canopy (#82), and wherein the second support structure is detachably fixed to the second side edge (#110 on opposite side) of the self-supporting corrugated canopy (paragraphs 0026, 0090, 0120).  While Hall does not disclose welding at these locations, Hall does teach welding to be a means for detachably fixing other components (paragraphs 0088, 0094, 0099, 0103). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply welding as taught by Hall for use with these specific components for the predictable result of detachably fixing these components together (paragraphs 0088, 0094, 0099, 0103), with welding being exceedingly old and well known in the art.  In regards to claims 10 and 20, while Hall does not specifically disclose wherein respective angles of decline for the stepped portions (corrugated portions) increase toward the first edge or the second edge (#110; figure 14), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy system of Hall to include a decrease in respective angles of decline for the stepped portions, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable, and optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses dump truck canopies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614